ORDER ON “MOTION TO WITHDRAW TRANSCRIPT”
COMES NOW Charles Edward Williams, pro se, and files his “Motion to Withdraw Transcript” alleging that he is in need of the Record of Proceedings in the above-captioned appeal to review the same in order to properly prepare his Post-Conviction Relief Petition to be filed in the Lake Superior Court, Criminal Division, Crown Point, Indiana.
This Court has considered said “Motion to Withdraw Transcript” and finds that Appellant’s, Charles Edward Williams, conviction was affirmed by this Court on September 5, 1978 (379 N.E.2d 449) and that no Petition for Rehearing was directed to claim of error in said opinion. This Court is, therefore, not presently in need of said Record of Proceedings.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Record of Proceedings in the above-captioned cause be released to the Public Defender of the State of Indiana, or one of her deputies who is licensed to practice law by this Court for said Record of Proceedings either to be photo-copied by said Office and the copy transmitted to Appellant at P. O. Box 41, Michigan City, Indiana, or that the Office of Public Defender transmit such Record of Proceedings to the Indiana State Prison, at Michigan City, Indiana, to be examined by Appellant under the supervision of the Public Defender or a Deputy Public Defender who is licensed by this Court.
Said Record of Proceedings at all times is to be under the supervision of the Office of the State Public Defender and to be returned intact to the Office of the Clerk not later than March 10, 1981.
IT IS FURTHER ORDERED that the Clerk of this Court send copies of this Order to Mrs. Harriette Bailey Conn, Public Defender of Indiana, 501 State Office Building, Indianapolis, Indiana, 46204; to Appellant, Charles Edward Williams, P. O. Box 41, Michigan City, Indiana, 46360; and to Theodore L. Sendak, Attorney General of Indiana, 219 State House, Indianapolis, Indiana, 46204.